Exhibit 10.1

 

December 17, 2004

 

Mr. Richard Cimino

 

Re:                             Employment Letter Agreement (the “Agreement”)

 

Dear Rick:

 

It is my pleasure to formally confirm your promotion to the office of Corporate
Senior Vice President and President, Clinical Development, Periapproval and
Central Diagnostic Services of Covance Inc. (“Covance”) on the terms and
conditions of this Agreement.

 

Position

 

As Corporate Senior Vice President and President, Clinical Development,
Periapproval and Central Diagnostic Services, your duties include the management
of Covance Clinical Development, Periapproval and Central Diagnostic Services. 
In addition, you will perform such other duties and responsibilities that I, as
the Chief Operating Officer (“CEO”), or the Chief Executive Officer may assign
to you from time to time.  You will report to me.  Your office will be located
in Covance’s World Headquarters, which, as you know, is currently located at 210
Carnegie Center, Princeton, New Jersey, or such other location as determined by
the CEO or I.

 

Salary and Bonus

 

Your salary will be $275,000 per year.

 

You will participate in the Covance Variable Compensation Plan (the “Bonus
Plan”) subject to the terms and conditions thereof.  Payouts under the Bonus
Plan are contingent upon a number of factors, as specified in the Bonus Plan,
including Covance and your performance.  If budgeted targets and individual
performance criteria are met, you would be eligible for a bonus equal to 70% of
your earned base salary (the “Target Bonus Award”).  This Agreement does not
constitute an amendment, modification or supplement to the Bonus Plan and to the
extent there are any inconsistencies between this Agreement and the Bonus Plan,
the latter shall govern.  Further, the Bonus Plan is subject to modification or
discontinuation at the discretion of Covance.  Your base annual incentive
target, however, may be increased from 70%, but not decreased, while you are
employed by Covance.

 

--------------------------------------------------------------------------------


 

May 7, 2002

 

Pension Plan

 

A supplemental executive retirement plan (as amended, modified or adopted from
time to time, the “SERP”) has been adopted for the senior executives of Covance
in which you will participate.  The SERP is a non-qualified, unfunded retirement
plan designed to provide retirement benefits to you starting at age 60 with
provisions enabling you to begin receiving reduced benefits if you retire at age
55.  A copy of the plan will be available upon request.

 

Investment and Benefit Plans

 

You will be eligible to participate in all the Covance employee benefit plans,
including medical, dental, life insurance, disability, 401(k) savings plan, and
Employee Stock Purchase Plan (“ESPP”), in accordance with the terms and
conditions of those plans.  In addition, you will receive paid time off benefits
consistent with the provisions of our Paid Time Off Plan.  A copy of the current
benefits program will be provided to you.

 

Auto and Financial Counseling Allowance

 

You will receive a non-accountable, gross monthly auto allowance of $1,070 per
month paid semi-monthly.  This allowance is in lieu of any direct or per mile
charges you may incur while using your personal car on company business, except
for tolls and parking costs.  You will be responsible for insurance and all
other expenses related to your car.  In addition, you will also be eligible to
participate in other perquisites and/or benefits programs as are offered to all
other senior executives of Covance as a class.  These include a tax/financial
counseling allowance of $6,000 per year under the terms of the Covance plan. 
Any expenses actually incurred under this tax/financial counseling plan will be
grossed up for tax purposes at an incremental income tax rate of 45%.

 

Equity Awards

 

You may be awarded from time to time additional compensation (such as stock
options or performance shares) pursuant to Covance’s 2002 Employee Equity
Participation Plan (as amended, modified or supplemented from time to time, the
“EEPP”) or any additional or replacement incentive compensation or long-term
compensation program established by Covance for its senior officers.  Any awards
under such programs shall be at such levels or in such amounts as Covance’s
Board of Directors or the Compensation and Organization Committee thereof (the
“Compensation Committee”) deems, in its sole discretion, appropriate for your
position and the performance of your duties.

 

Covance shall recommend to the Board of Directors a grant to you of 5,000
restricted shares under the EEPP in 2004, all as more fully set forth in the
applicable Restricted Stock Agreement.  The rights, obligations and other
conditions of any restricted shares and stock options shall be as

 

2

--------------------------------------------------------------------------------


 

specified in the EEPP and, as applicable, Restricted Stock Agreements and Stock
Option Agreements, as such agreements may be amended, modified or supplemented
from the to time, in each case between you and Covance.

 

Severance

 

Except as provided below under the paragraph headed “Change-of-Control”, should
you be involuntarily terminated for reasons other than for Cause, the Company
shall pay you the following:

 

(i)  an amount equal to the sum of (a) one year of base salary (payable on the
normal payroll cycle) determined at the time of termination and (b) one year of
the annual incentive bonus (payable on the normal bonus cycle) in an amount
equal for such year to the product of your base salary and target bonus
percentage in effect at termination (the sum of (a) and (b) being, collectively,
the “Termination Payments”);

 

(ii)  during the period between the first anniversary of the date of the
involuntary termination of your employment with the Company for reasons other
than Cause and the second anniversary of such event, your base salary (payable
on the normal payroll cycle) with the Company determined at the time of such
involuntary termination in the event that, after reasonable efforts by you, you
have been unable to obtain a suitable alternative vocation, as determined by
Company’s Chief Executive Officer in his sole discretion;

 

(iii)  your financial counseling and automobile allowance for the one year
period starting on the date of your involuntary termination from the Company for
reasons other than Cause and the first anniversary of the date of such event on
the terms and conditions of the Section of the Letter Agreement entitled “Auto
and Financial Counseling Allowance”; and

 

(iv)  you shall be entitled to make the COBRA election for continued medical and
dental health insurance benefits for you and your eligible dependents, subject
to the terms and conditions of the applicable policies and all COBRA
requirements, for up to 18 months after the date of your termination of
employment.  In the event you elect COBRA continuation, and such termination was
involuntary for reasons other than Cause, the Company shall pay you an amount
equal to the monthly premium for such coverage, less usual withholding taxes and
other customary withholdings, from the date of such involuntary termination for
reasons other than Cause until the date that is the later of (x) the first
anniversary of such involuntary termination and (y) the date you have obtained a
suitable alternative vocation, as determined in accordance with Section (ii)
above (such period, not to exceed 18 months after the date of your involuntary
termination from the Company for reasons other than Cause, being the “Health
Continuation Period”).  For the remainder of such 18 month period, if
applicable, you shall be responsible for such costs.  If you have not found a
suitable alternative vocation, as determined in accordance with Section (ii)
above on or prior to the date that is 18 months after your involuntary
termination

 

3

--------------------------------------------------------------------------------


 

from the Company for reasons other than Cause, then the Company shall continue
paying to you the foregoing premium payments until the earlier of (I) the date
you find a suitable alternative vocation, as determined in accordance with
Section (ii) above and (II) the date that is the second anniversary of your
involuntary termination from the Company for reasons other than Cause.  Such
payments will be made to you in equal installments on the dates during the
Health Continuation Period, or such later period, as applicable, that Covance
makes its regular payroll payments.  In the event you were terminated for Cause
and the COBRA election is still available to you under applicable law, and you
so elect the COBRA continuation, you shall be responsible for all health benefit
premium costs.  Life insurance coverage will continue, at the Company’s expense,
for the period during which the Company pays the premiums for health coverage
provided above.

 

Notwithstanding anything in this Severance section to the contrary, you agree
that if you obtain or are provided with medical, dental and life insurance from
a new employment position which provides comparable coverage and benefits to
that provided by the Company under the respective Company benefit plans and at
an equivalent or lesser expense (both deductible and direct) to you, then you
shall promptly notify the Company which of such insurance benefits is then being
provided to you and the Company shall cease providing such coverage or
discontinue paying the premiums for such insurance, as applicable.  You agree to
promptly update the Vice President – Global Compensation, Benefits and HR
Technology of the Company of any change in your employment or benefits coverage
status during any period you are receiving benefits hereunder.

 

Please refer to that certain Confidentiality and Non-Competition Agreement
between you and the Company (the “Non-Competition Agreement”).  You agree that
any of the severance payments under Section (i) or (ii) above shall constitute
the payment of your base salary under Section 4(a)(ii) of the Non-Competition
Agreement.

 

“Cause” shall mean (i) your convictions of a felony or a misdemeanor if such
misdemeanor involves moral turpitude; (ii) your committing any act of gross
negligence or intentional misconduct in the performance or non-performance of
your duties as an employee of Covance or its affiliates, including, any actions
which constitute sexual harassment under applicable laws, rules or regulations;
(iii) your failure to perform your duties assigned for a period of thirty (30)
or more days unless such failure is caused by an Extended Disability; or (iv)
misappropriation of assets, personal dishonesty or intentional misrepresentation
of facts which may cause Covance or its affiliates financial or reputational
harm.

 

Should your employment be terminated by Covance because of an Extended
Disability (as defined below), and not for any other reason that constitutes
Cause, for 180 consecutive days where you have not returned to your duties on a
full-time basis after the expiration of such 180 day period within 30 days after
written notice of termination is given to you, Covance shall pay to you an
amount equal to the sum of (a) two years base salary (payable on the normal
payroll cycle) determined at the time of termination, and (b) two years of the
annual incentive bonus

 

4

--------------------------------------------------------------------------------


 

(payable on the normal bonus cycles) in an amount equal for each such year to
the product of your base salary and target bonus percentage in effect at
termination (the sum of (a) and (b) being, collectively, the “Extended
Disability Payments”).

 

Extended Disability shall (i) mean you are unable, as a result of a medically
determinable physical or mental impairment, to perform the duties and services
of your position, or (ii) have the meaning specified in any disability insurance
policy maintained by Covance, whichever is more favorable to you.

 

Except as may be otherwise provided in applicable Covance compensation and
benefit plans, Covance shall not be liable for any salary or benefit payments to
you beyond the date of your voluntary termination of employment with Covance. 
In the event of a termination of employment for Cause or Extended Disability,
you shall not be entitled to any compensation or other benefits not already
earned and owing to you on account of your services on the date of such
termination of employment except as provided above with respect to a termination
for Extended Disability.  The provision of any benefits pursuant to this
Agreement shall be in lieu of, and not in addition to, any payment or benefits
you otherwise would have been entitled to pursuant to any severance pay plan of
Company, including, without limitation, that certain Amended and Restated
Severance Pay Plan.

 

Change-of-Control

 

In the event of an Event of Termination (as defined below), you will be entitled
to a lump sum payment equal to the sum of (1) the product of (a) 3 and (b) your
base annual salary in effect at the time of the Event of Termination and (2) the
product of (a) 3 and (b) number that is your base annual salary times your
target bonus percentage in effect at the time of the Event of Termination.  Such
payment will be made within 60 days of the Event of Termination.  In addition
to, and as a result of, the foregoing (i) all of your stock options, restricted
stock, deferred compensation and similar benefits which have not become vested
on the date of an Event of Termination shall become vested upon such event and
(ii) you shall be entitled to receive any payments calculated pursuant to the
paragraph headed “Certain Additional Payments by Covance”.

 

For the purposes of this Agreement, an Event of Termination is defined to be a
termination of your employment by Covance (for reasons other than Cause) or a
Constructive Termination (as defined below) of your employment, in each case
within 24 months following a Change-of-Control (as defined below), or your
voluntary termination of your employment for any reason or no reason during the
one-month period commencing twelve months following a Change-of-Control and
ending thirteen months after such Change-of-Control (a “Voluntary Termination”);
provided, however, that a Voluntary Termination shall not be an Event of
Termination if it arises from a Change-of-Control pursuant to clause (iv) under
the definition of Change-of-Control

 

5

--------------------------------------------------------------------------------


 

unless the tender offer or exchange offer is a tender or exchange offer for
securities representing 20% or more of the combined voting power of Covance’s
then outstanding securities.

 

For purposes of this Agreement, a Change-of-Control is defined to occur when:

 

(i)  any person (including as such term is used in Section 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934) becomes the beneficial owner, directly or
indirectly, of Covance’s securities representing 20% or more of the combined
voting power of Covance’s then outstanding securities; or

 

(ii)  as a result of a proxy contest or contests or other forms of contested
shareholder votes (in each case either individually or in the aggregate), a
majority of the individuals elected to serve on Covance’s Board of Directors are
different than the individuals who served on Covance’s Board of Directors at any
time within the two years prior to such proxy contest or contests or other forms
of contested shareholder votes (in each case either individually or in the
aggregate); or

 

(iii)  Covance shareholders approve a merger, or consolidation (where in each
case Covance is not the survivor thereof), or sale or disposition of all or
substantially all of Covance’s assets or a plan or partial or complete
liquidation; or

 

(iv)  an offeror (other than Covance) purchases shares of Covance common stock
pursuant to a tender or exchange offer for such shares.

 

For purposes of this Agreement, a Constructive Termination is defined to be:

 

(i)  a material breach by Covance of this Agreement, including, without
limitation, a reduction in your then current salary or the percentage of base
salary eligible for incentive compensation;

 

(ii)  a diminution of your responsibilities, status, title or duties hereunder;

 

(iii)  a relocation of your work place which increases the distance between your
principal residence and your work place by more than 25 miles;

 

(iv)  a failure by Covance to provide you with benefits which are as favorable
to you in all material respects as those provided immediately prior to the
Change-of- Control; or

 

(v)  the failure of any acquiror or successor in interest to the business of
Covance to agree in writing to be bound by the terms of this Agreement within
four months of any Change-of-Control.

 

6

--------------------------------------------------------------------------------


 

In the event you are involved in any dispute about your rights under this
Agreement arising on or after a Change-of-Control, Covance shall pay all legal
costs and fees incurred by you in connection with such dispute promptly upon
receipt of any invoice relating thereto.

 

With respect to an Event of Termination, the benefits set forth under the
paragraph headed Auto and Financial Counseling Allowance and medical, dental,
disability and life insurance will be continued, to the extent they are not
otherwise prohibited under the respective plans, until you find other employment
but not longer than three years from the date of the Event of Termination.

 

Certain Additional Payments by Covance

 

(a)                                  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by, to or for the benefit of you, whether made under this Agreement
or otherwise (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Excise
Tax”), then you shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by you of all taxes (including
any Excise Tax) imposed upon the Gross-Up Payment, you retain an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

 

(b)                                 All determinations required to be made under
these provisions, including whether a Gross-Up Payment is required and the
amount of such Gross-Up Payment, shall be made by the accounting firm utilized
by Covance for the preparation of its annual external financial statements (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
Covance and you within 30 days of the Event of Termination, if applicable, or
such earlier time as is requested by Covance.  The Gross-Up Payment, if any, as
determined pursuant to this Paragraph (b), shall be paid to you within 10 days
of the receipt of the Accounting Firm’s determination.  Any determination by the
Accounting Firm shall be binding upon Covance and you.  If subsequent final
determinations of the Excise Tax made by the Internal Revenue Service give rise
to additional Excise Tax, then additional Gross-Up Payments shall be made by
Covance to you within 10 days after the notice is received by Covance of such
final determination.

 

(c)                                  You shall notify Covance in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by Covance of a Gross-Up Payment.  Such notification shall be given as
soon as practicable but no later than 10 business days after you know of such
claim.  You shall not pay such claim prior to the expiration of the thirty-day
period following the date on which you give such notice to Covance (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If Covance notifies you in writing prior to the expiration of
such period that it desires to contest such claim, you shall:

 

(i)                                     give Covance any information reasonably
requested by Covance relating too such claim,

 

7

--------------------------------------------------------------------------------


 

(ii)                                  take such action in connection with
contesting such claims as Covance shall reasonably request in writing from time
to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney selected by Covance,

 

(iii)                               cooperate with Covance in good faith in
order effectively to contest such claim, and

 

(iv)                              permit Covance to participate in any
proceedings relating to such claim;

provided, however, that Covance shall bear all costs and expenses incurred in
connection with such contest and shall indemnify and hold you harmless, on an
after-tax basis, for any Excise Tax or income tax imposed as a result of such
contest or representation and payment of costs and expenses.  Covance shall
control all proceedings taken in connection with such contest.  Covance may, at
its sole option, either direct you to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and you agree to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as Covance shall
determine; provided, however, that if Covance directs you to pay such claim and
sue for a refund, Covance shall advance the amount of such payment to you on an
interest-free basis and shall indemnify and hold you harmless, on an after-tax
basis, from any Excise Tax or income tax imposed with respect to such advance.

 

(d)                                 If, after the receipt by you of an amount
advanced by Covance pursuant to Paragraph (c), you become entitled to receive
any refund with respect to such claim, you shall promptly pay to Covance the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).  If, after the receipt by you of an amount advanced
by Covance pursuant to Paragraph (c), a final determination is made that you
shall not be entitled to any refund with respect to such claim, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset the amount of Gross-Up Payment required to be paid.

 

Injunctive Relief

 

You agree that the remedies available to Covance at law for any breach of any of
your obligations under this Agreement may be inadequate, and you accordingly
agree and consent that temporary or permanent injunctive relief, and/or an order
of specific performance, may be granted in any proceeding which may be brought
to enforce any provision hereof, without the necessity of proof of actual
damage, in addition to any other remedies available to Covance at law.

 

8

--------------------------------------------------------------------------------


 

Outplacement

 

If there has been an Event of Termination, Covance shall provide for you, at
Covance’s cost, executive outplacement support for one-year following such
termination.

 

Release

 

If there has been an Event of Termination or if there has been no
Change-of-Control but you have been terminated without Cause, the obligation of
Covance to make to you any or all of the payments specified under this Agreement
(including, without limitation, the Termination Payments, the salary
continuation payments described in Section (ii) of the section entitled
Severance of this Letter Agreement or the payments specified under the paragraph
headed “Change of Control”, as applicable) shall be subject to your execution
and delivery to Covance of a release in form and substance reasonably
satisfactory to Covance of all claims, demands, suits or actions, whether in law
or at equity, you have or may have relating to or giving rise from such Event of
Termination or non-Cause termination.

 

Plans and Conflicts

 

As in the case with the Bonus Plan, the Agreement does not constitute an
amendment, modification or supplement to any other plan or policy (benefit,
compensation or otherwise, including without limitation the EEPP, SERP, 401(k)
Savings Plan, and ESPP) of Covance, whether or not described in the Agreement,
and to the extent there is any inconsistency between the Agreement and any other
plan (benefit, compensation or otherwise, including without limitation the EEPP,
SERP, 401(k) Savings Plan, and ESPP), of Covance, whether or not described
herein, such plans or policies shall govern.  Further, nothing in this Agreement
shall constitute a limitation on Covance’s right to modify or discontinue any
such plans or policies.

 

The provisions of employment relating to health benefits, vacation and
reimbursement for business expenses, professional dues, etc. will be
administered in accordance with company policies, as they may be amended,
modified or supplemented from time to time.

 

Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey.

 

Conditions to Effectiveness

 

This Agreement will become effective as of the date first written above upon
which all of the following conditions have been satisfied:

 

9

--------------------------------------------------------------------------------


 

a)                                      The Board of Directors has approved this
Agreement; and

 

b)                                     The Agreement has been executed and
delivered by each of you and Covance.

 

Representations and Warranties

 

You hereby represent and warrant to Covance the following:

 

a)                                      You are not currently party to any
contract of employment that might impede or impair your ability to execute this
Agreement or perform the services contemplated hereof;

 

b)                                     You are not subject to any
non-competition agreement, arrangement or understanding or any other restrictive
covenants that might restrict your employment by Covance pursuant to this
Agreement or otherwise.

 

c)                                      You shall hold the terms and conditions
of your employment with Covance, including this Agreement, in strict confidence
and will not divulge the terms thereof to anyone else except employees or agents
of Covance who have a need to know or your spouse, accountant, investment
advisor, lawyer or others who have a need to know, provided, they are under
similar obligations of confidentiality.

 

Waivers

 

The failure of either party at any time to require performance by the other
party of any provision hereof shall not affect in any way the full right to
require such performance at any time thereafter, nor shall a waiver by either
party of a breach of any provision hereof be taken or held to be a waiver of
future performance under the provision itself.

 

Scope of Restrictions Reasonable

 

You hereby expressly agree that all of the covenants in this Agreement are
reasonable and necessary in order to protect Covance and its business.  If any
provision or any part of any provision of this Agreement shall be invalid or
unenforceable under applicable law, such part shall be ineffective only to the
extent of such invalidity or unenforceability and shall not affect in any way
the validity or enforceability of the remaining provisions of this Agreement, or
the remaining parts of such provision.

 

Assignment; Amendments

 

This Agreement shall be binding on and inure to the benefit of the parties
hereto and their heirs, executors, legal representatives, successors and
assigns.  Except in the event of a transfer to a

 

10

--------------------------------------------------------------------------------


 

successor corporation or other entity or affiliate of Covance, neither party
shall have the right to assign its rights or delegate its obligations, or all or
any portion of its rights or interests under this Agreement without the prior
written consent of the other party hereto.  This Agreement may be amended only
by a written instrument signed by both parties hereto making specific reference
to this Agreement and expressing the plan or intention to modify it.

 

Notification

 

Any notice, request, demand, or other communication required or permitted by
this Agreement shall be deemed to be properly given if delivered by hand or when
mailed certified, registered or first class mail or overnight courier with
postage or shipping charge prepaid, addressed to Covance at 210 Carnegie Center,
Princeton, New Jersey  08540, Attention: CEO and to you at your address
specified above, and all such notices shall be deemed effective at the time of
delivery or at the time delivery is refused by the addressee upon
participation.  The addresses for the purpose of this Paragraph may be changed
only by giving written notice of such change in the manner provided herein for
giving notices.

 

Captions

 

The captions of the Paragraphs herein are inserted as a matter of convenience
only and in no way define, limit or describe the scope of this Agreement or any
provisions hereof.

 

Entire Agreement

 

This Agreement sets forth the entire agreement and understanding between the
parties hereto as to the subject matter hereof, and as such supersedes in its
entirety any existing agreement or offer letters, whether oral or written,
between you and Covance, except for any confidentiality and/or non-competition
agreements between you and Covance which shall continue in full force and effect
in addition to any of the provisions contained in this Agreement.

 

Employee at Will

 

This Agreement is not a contract of employment.  Your employment by Covance is
for no fixed term, and either you or Covance may terminate the employment
relationship at any time for no reason or any reason not prohibited by
applicable laws.

 

11

--------------------------------------------------------------------------------


 

Please indicate your agreement with the terms and conditions of this Agreement
by signing two copies of this Agreement and returning them to my attention.

 

Very truly yours,

 

 

Joseph Herring

President and Chief Operating Officer

 

 

Accepted as of the date first above specified:

 

 

By:

/s/ Richard Cimino

 

 

Richard Cimino

 

12

--------------------------------------------------------------------------------